            Case 2:20-cv-00700-JLR-MLP Document 90 Filed 06/11/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8      JOSUE CASTAÑEDA JUAREZ, et al.,

 9                     Petitioners-Plaintiffs,           Case No. C20-0700JLR-MLP

10              v.                                       ORDER GRANTING MOTION FOR
                                                         LEAVE TO PARTICIPATE AS AMICI
11      NATHALIE ASHER, et al.,                          CURIAE

12                     Respondents-Defendants.

13

14          Before the Court is correctional health experts Robert L. Cohen, M.D., Joe Goldenson,

15   M.D., Michael Puisis, D.O., and Brie Williams, M.D. (collectively, “Public Health Officials”)’s

16   motion for leave to participate in this action as amici curiae. (Mot. (Dkt. #49).) The court has

17   reviewed the submissions of of the Public Health Officials, the balance of the record, and the

18   governing law. Being fully advised, the court GRANTS Public Health Officials’ motion to

19   participate as amici curiae as described below.

20                                         I.     BACKGROUND

21          On May 8, 2020, Petitioner-Plaintiffs Jose Castañeda Juarez, Wilfredo Favela Avendaño,

22   Josue Andrade-Machado, and Naeem Khan’s (collectively, “Petitioners”) filed their petition,

23   seeking a writ of habeas corpus, or in the alternative, injunctive relief, against Respondents.

     (Compl. (Dkt. #1).) On May 11, 2020, Petitioners filed a motion for a temporary restrainting order

     ORDER GRANTING MOTION FOR LEAVE TO
     PARTICIPATE AS AMICI CURIAE - 1
            Case 2:20-cv-00700-JLR-MLP Document 90 Filed 06/11/20 Page 2 of 3



 1   seeking immediate release from detention in light of the COVID-19 public health crisis. (“TRO”)

 2   (TRO Mot. (Dkt. #22).) Public Health Officials filed the instant motion seeking permission to

 3   participate as amici curiae in support of Petitioners’ petition for habeas corpus and their request

 4   for injunctive and declaratory relief. (See generally Prop. Amici Brief (Dkt. #49-1).)

 5                                            II.     ANALYSIS

 6          District courts may consider amicus briefs from non-parties “concerning legal issues that

 7   have potential ramifications beyond the parties directly involved or if the amicus has unique

 8   information or perspective that can help the court beyond the help that the lawyers for the parties

 9   are able to provide.” Skokomish Indian Tribe v. Goldmark, No. C13-5071JLR, 2013 WL 5720053,

10   at *1 (W.D. Wash. Oct. 21, 2013) (internal quotations omitted). The court has “broad discretion”

11   to appoint amicus curiae. Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir.1982), abrogated on other

12   grounds by Sandin v. Conner, 515 U.S. 472, 115 S. Ct. 2293, 132 L.Ed.2d 418 (1995).

13          Public Health Officials are experts in infectious diseases, healthcare policy, correctional

14   healthcare, human rights, and related fields. (Mot. at 4.; see also Prop. Amici Brief at 7-9.) They

15   claim that based on their experience and review of information regarding the COVID-19

16   pandemic, they will provide the court with a “unique correctional health perspective” to assist the

17   court in addressing the dangers COVID-19 poses to certain individuals detained at the Northwest

18   Detention Center. Respondents have not opposed Public Health Officials’ participation as amici.

19          The court concludes that Public Health Officials may have “unique information or

20   psespective that can help the court.” Skokomish Indian Tribe, 2013 WL 5720053, at *2 (quoting

21   Cmty. Ass’n for Restoration of Env’t v. DeRuyter Bros. Dairy, 54 F.Supp.2d 974, 975 (E.D.Wash.

22   1999)); see also Warren v. United States, No. 06-CV-0226S, 2009 WL 1663991, at * 1 (W.D.N.Y.

23



     ORDER GRANTING MOTION FOR LEAVE TO
     PARTICIPATE AS AMICI CURIAE - 2
            Case 2:20-cv-00700-JLR-MLP Document 90 Filed 06/11/20 Page 3 of 3



 1   June 15, 2009) (“The usual rationale for amicus curiae submissions is that they are of aid to the

 2   court and offer insights not available from the parties.”).

 3          Accordingly, the court GRANTS Public Health Officials’ motion to participate as amici

 4   curiae (Dkt. #49). Unless authorized by the court in advance, amici may not file reply

 5   memorandum or participate in any oral arguments before the court.

 6

 7          Dated this 11th day of June, 2020.


                                                           A
 8

 9                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION FOR LEAVE TO
     PARTICIPATE AS AMICI CURIAE - 3
